Title: 24th. Mond.
From: Adams, John Quincy
To: 


       This morning I went to pay a visit to the Baron de la Houze. When I return’d to the Hotel at about 12 o’clock I found the Count and Mr. Schiebe packing up, as the Captain has sent word that the wind is Good and that he intends to set sail this afternoon. (8. o’clock P.M.) We dined at about twelve o’clock and came on board soon after dinner. Since we are on board the wind has chang’d and is at present contrary but we hope it will become favourable in the night.
      